Appeal from a judgment of the County Court of Sullivan County (Lament, J.), rendered April 25, 1996, convicting defendant upon his plea of guilty of the crimes of assault in the first degree, burglary in the first degree, criminal mischief in the third degree and criminal contempt in the first degree.
Defense counsel seeks to be relieved from further representing defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The record reveals that defendant’s plea was knowing, intelligent and voluntary and that he was sentenced in accordance with the plea agreement. Accordingly, counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.